DETAILED ACTION
Claims 11 - 20 of U.S. Application No. 17284569 filed on 4/12/2021 are presented for examination. Claims 1 – 10 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because the recitation in line 3 of claim 18, “…according to claim 1…” should read “…according to claim 11…”, since claim 1 is cancelled. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11  - 13, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al. (US 6525439; Hereinafter, “Whelan”) in view of Cinzori et al. (US 4799309; Hereinafter, “Cinzori”).
Regarding claim 11: Whelan discloses a brush apparatus (2) for a slip ring system (commutator 12 which is ring shaped and have brushes slip on it) of a current-excited electric machine (motor; title) for a motor vehicle (intended use) for energizing a rotor (col. 2, line 59) of the electric machine, wherein the brush apparatus (2) is fixable to a component (housing 4) of the electric machine (the motor; title) that is stationarily mounted (the housing is stationary part) with respect to the rotor (col. 2, line 59; rotor is a rotary part) , the brush apparatus (2) comprising: 
at least one brush carrier (the annotated fig. 2 below) having at least one brush holder (the annotated fig. 2 below) and at least one brush (14) arranged in the brush holder (the annotated fig. 2 below), which brush (14), for energizing the rotor (since the electrical machine is a rotor), forms a sliding contact (the face of the brush and the face of the slip ring to establish electrical contact) with a slip ring (12) of the slip ring system (2) arranged on the rotor; and 
a holding device (the bottom portion of overmold 32) formed of an electrically insulating material (plastic) for holding the brush carrier (fig. 2), the holding device 

    PNG
    media_image1.png
    425
    881
    media_image1.png
    Greyscale

a heat-conducting core (8), which is enclosed (fig. 2) in the holding device (32) and which, for heat dissipation (plate 8 is a heat sink; col. 2, line 61) from the brush apparatus to the component (since plate 2 including 8 is in direct contact with the housing, heat, at least partially is dissipated to the housing).
Whelan does not specifically show that the brush holder is tubular, and that the heat-conducting core is configured so as to be exposed at least in the fixing region, is couplable with the component.
Cinzori discloses an electrical machine (alternator; title) having a brush holding apparatus (10) with a brush holder (287; fig. 1, and 4); and a heat conducting core (200) configured so as to be exposed (plate 200 has a bare surface 201 (see fig. 3) at the fixing regions (at apertures 231, 233, 235, 237) where support rods 232, 234, 236, 238 (fig. 1) are installed) at least in the fixing region (the annotated fig. 4 below), is couplable (by support rods 232, 234, 236, 238) with the component (housing 100).

    PNG
    media_image2.png
    878
    530
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the brush apparatus of Whelan to have the brush holder to be in tubular shape, and to have configured the heat-conducting core to be couplable with the component (for example by screws) so as to be exposed (by simply excluding the fixing regions while applying 
Regarding claim 12/11: Whelan in view of Cinzori disclose the limitations of claim 11 and Whelan further discloses that the thermally conductive heat-conducting core (8) is formed of aluminum (col. 2, lines 61 – 64).
Regarding claim 13/11: Whelan in view of Cinzori disclose the limitations of claim 11 and Whelan further discloses that the holding device (the annotated fig. 2 above), the at least one brush carrier (the annotated fig. 2 above) and the heat-conducting core (8) are each plate-shaped (fig. 1 - 2) and have a through-opening (through which shaft 10, and the commutator 12 are inserted) for the rotor, wherein the at least one brush carrier is arranged on a surface of the holding device (annotated fig. 2 below) and so as to overlap at least in some regions (the annotated fig. 2) the heat-conducting core (8) enclosed in the holding device (32; fig. 2).

    PNG
    media_image3.png
    505
    530
    media_image3.png
    Greyscale

Regarding claim 18/11: Whelan in view of Cinzori disclose the limitations of claim 11 and Whelan further discloses a current-excited electric machine (motor; title) having a stator (col. 2, lines 59), a rotor (comprising at least the shaft 10, and the commutator 12) rotatably mounted with respect to the stator (which is stationary part), and a slip ring system (12) having at least one slip ring (fig. 1-2) and at least one brush apparatus (2), wherein the at least one slip ring (12) is arranged stationarily on the rotor (as rotate with the rotary shaft 10) and the at least one brush apparatus (2) is arranged stationarily with respect to the rotor (the rotor rotate with respect to the apparatus 2) and is fastened to a component (4) of the electric machine.
Regarding claim 19/18/11: Whelan in view of Cinzori disclose the limitations of claim 18 and Whelan further discloses the component (4) is a housing of the electric machine (housing 4).
Regarding claim 20/18/11: Whelan in view of Cinzori disclose the limitations of claim 18 and Cinzori further discloses a motor vehicle (Cinzori col. 1, line 8 -9) having an electric machine (the alternator; title).
Allowable Subject Matter
Claims 14 - 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832